Exhibit 10.35


Option
Number:                                                                                     
                Optionee
Name:                                                                                     






KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
INTERNATIONAL STOCK OPTION AGREEMENT




THIS AGREEMENT (the “Option Agreement”) is made and entered into as of
_______________, 200__ (the “Date of Grant”), by and between Kinetic Concepts,
Inc., a Texas corporation (the “Company”), and [_________________________] (the
“Optionee”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2004 Equity Plan (the “Plan”).  Where the
context permits, references to the Company or any of its Subsidiaries or
affiliates shall include the successors to the foregoing.
 
Pursuant to the Plan, the Administrator has determined that the Optionee is to
be granted an option (the “Option”) to purchase Shares, subject to the terms and
conditions set forth in the Plan and herein, and hereby grants such Option.
 
1. Number of Shares and Exercise Price.  The Option entitles the Optionee to
purchase [_______] Shares (the “Option Shares”) at a price of US$[______] per
share (the “Option Exercise Price”).
 
2. Option Term.  The term of the Option and of the Option Agreement (the “Option
Term”) shall commence on the Date of Grant and, unless the Option is previously
terminated pursuant to Paragraph 5 below, shall terminate upon the expiration of
ten (10) years from the Date of Grant (the “Expiration Date”).  As of the
Expiration Date, all rights of the Optionee hereunder shall terminate.
 
3. Conditions of Exercise.
 
(a)  
Subject to Paragraph 5 below, the Option shall become vested and exercisable as
to 25% of the Option Shares on the first anniversary of the Date of Grant, and
as to an additional 25% of the Option Shares on each of the three succeeding
anniversaries of Date of Grant, provided that the Optionee has been continuously
employed by or actively providing services to the Company or any Subsidiary or
affiliate through each such date
 

(b)  
Except as otherwise provided herein, the right of the Optionee to purchase
Option Shares with respect to which the Option has become exercisable and vested
may be exercised in whole or in part at any time or from time to time prior to
the Expiration Date; provided, however, that the Option may not be exercised for
a fraction of a Share.
 

4. Method of Exercise.  This Option may be exercised, in whole or in part, by
means of a written notice of exercise to the Company in such form as may be
approved by the Administrator from time to time and which may be obtained from
the Company’s Equity Accounting and Administration department, accompanied by
payment in full of the aggregate Option Exercise Price in U.S. dollars which may
be made (i) in cash or by check, (ii) to the extent permitted by applicable law,
by means of any cashless exercise procedure through the use of a brokerage
arrangement approved by the Administrator, or (iii) any combination of the
foregoing.
 
5. Effect of Conduct Constituting Cause; Termination of Employment or Service;
or Change in Control.
 
(a)  
If at any time (whether before or after termination of employment or service)
the Administrator determines that the Optionee has engaged in conduct that would
constitute Cause, consistent with local law and regulations, the Administrator
may provide for the immediate forfeiture of the Option (including any
securities, cash or other property issued upon exercise or other settlement of
the Option), whether or not vested, consistent with local law and
regulations.  Any such determination by the Administrator shall be final,
conclusive and binding on all persons.
 

(b)  
If the Optionee’s active employment with or service to the Company, any
Subsidiary or affiliate thereof terminates for any reason other than for Cause,
death or Disability, the Option, to the extent vested and exercisable as of the
date of such termination, shall expire 30 days following the date of such
termination and the Option, to the extent not vested and exercisable as of the
date of such termination, shall expire as of such date.  Notwithstanding the
foregoing, if the Optionee’s active employment with or service to the Company,
any Subsidiary or affiliate thereof terminates for Cause, the Option, whether or
not vested or exercisable, shall expire as of the date of such termination.  The
Option shall not be exercisable after the Expiration Date.
 

(c)  
If the Optionee’s employment with or service to the Company, any Subsidiary or
any affiliate thereof terminates by reason of the Optionee’s death or
Disability, any portion of the Option that is outstanding at such time shall
become fully and immediately vested and exercisable, and shall expire 180 days
following the date of such termination.  The Option shall not be exercisable
after the Expiration Date.
 

(d)  
Upon the occurrence of a Change in Control, any portion of the Option that is
outstanding at such time shall become fully and immediately vested and
exercisable, unless the Option is either assumed or an equitable substitution is
made therefore.  In addition, if the Optionee’s employment with or service to
the Company, any Subsidiary or affiliate thereof is terminated other than for
Cause within 24 months following a Change in Control, any portion of the Option
that is outstanding at such time shall become fully and immediately vested and
exercisable.
 

(e)  
If Optionee transfers from the Company to its Subsidiary or affiliate or from
one of the Company’s Subsidiaries or affiliates to another, such transfer shall
not constitute a termination of employment for purposes of the vesting and
exercisability of the Option and the expiration of the Option, unless otherwise
determined by the Administrator.
 

6. Adjustments.  The Option and all rights and obligations under this Option
Agreement are subject to Section 5 of the Plan.
 
7. Nontransferability of Option.  Except by will or under the laws of descent
and distribution and as set forth in the following two sentences, the Optionee
may not sell, transfer, pledge or assign the Option, and, during the lifetime of
the Optionee, only the Optionee may exercise the Option.  Notwithstanding the
foregoing, during the Optionee’s lifetime, the Administrator may, in its sole
discretion, permit the transfer, assignment or other encumbrance of the
Option.  Additionally, subject to the approval of the Administrator and to any
conditions that the Administrator may prescribe, the Optionee may, upon
providing written notice to the Company, elect to transfer the Option (i) to
members of his or her Immediate Family, provided that no such transfer may be
made in exchange for consideration, (ii) by instrument to an inter vivos or
testamentary trust in which the Option is to be passed to beneficiaries upon the
death of the Optionee, or (iii) pursuant to a qualified domestic relations order
or any similar instrument, to the extent permitted by applicable law.  Any
attempted sale, transfer, pledge, assignment, encumbrance or other disposition
of the Option contrary to the provisions hereof shall be null and void and
without effect.
 
8. Notice.  Whenever any notice is required or permitted hereunder, such notice
shall be in writing and shall be given by personal delivery, facsimile, first
class mail, certified or registered with return receipt requested.  Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date which it is personally delivered or, whether actually
received or not, on the fifth day after depositing in the post or 24 hours after
transmission by facsimile to the respective parties named below.
 
                      If to the Company:
Kinetic Concepts, Inc.

 
Attn.: Chief Financial Officer

 
8023 Vantage Drive

 
San Antonio, TX 78230

 
U.S.A.

 
Phone: 1-(210) 255-6494

 
Fax: 1-(210) 255-6997
 

      If to the Optionee:         [Name of Optionee]
[Address]
______________________
Facsimile: _____________


Either party may change such party’s address for notices by duly giving notice
pursuant hereto.
 
9. Withholding Requirements in Connection With Option Exercises.
 
(a)  
Pursuant to Section 14 of the Plan, the Company (or Subsidiary or affiliate, as
the case may be) has the right to require the Optionee to remit to the Company
(or Subsidiary or affiliate, as the case may be) in cash an amount sufficient to
satisfy Optionee’s income tax, social insurance, payroll tax, payment on account
or other tax-related withholding (“Tax-Related Items”) related to the
Option.  Regardless of any action the Company (or Subsidiary or affiliate) takes
with respect to any or all Tax-Related Items, the Optionee has the ultimate
liability for all Tax-Related Items legally due by the Optionee and remains
responsible for payment of same.  The Company or Subsidiary (or affiliate): (1)
makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option, including the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (2) does not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate the Optionee’s liability for Tax-Related Items.
 

(b)  
The Optionee shall pay or make adequate arrangements satisfactory to the Company
and/or the Subsidiary (or affiliate) to satisfy all withholding and payment on
account obligations of the Company and/or the Subsidiary (or affiliate).  With
the approval of the Administrator and if permissible under local law, the
Optionee may elect to have the Company withhold from delivery Shares or deliver
Shares, in each case, having a value equal to the aggregate required minimum
Tax-Related Items withholding to be collected by the Company or any Subsidiary
or affiliate thereof.  Such Shares shall be valued at their Fair Market Value on
the date on which the amount of tax to be withheld is determined.  The Optionee
agrees to allow the Company and/or the Subsidiary (or affiliate) to withhold all
applicable Tax-Related Items legally payable by the Optionee from the Optionee’s
wages or other cash compensation paid to the Optionee by the Company and/or the
Subsidiary (or affiliate) or from the proceeds of the sale of the
Shares.  Alternatively, or in addition, with the approval of the Administrator
and if permissible under local law, to the extent that Optionee is not able to
otherwise pay the Tax-Related Items withholding, the Optionee agrees that the
Company may sell or arrange for the sale of Shares that the Optionee acquires to
meet the withholding obligation for Tax-Related Items; and/or withhold from
delivery Shares having a value equal to the aggregate required minimum
Tax-Related Items withholding.  Finally, the Optionee shall pay to the Company
or the Subsidiary (or affiliate) any amount of Tax-Related Items that the
Company or the Subsidiary (or affiliate) may be required to withhold as a result
of the Optionee’s participation in the Plan or the Optionee’s purchase of Shares
that cannot be satisfied by the means previously described.  The Company may
refuse to honor the exercise and refuse to deliver the Shares if the Optionee
fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items as described in this paragraph.
 

10. Compliance with Laws.
 
(a)  
Shares shall not be issued pursuant to the exercise of the Option granted
hereunder unless the exercise of such Option and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the U.S. Securities Act of 1933, as amended, the
U.S. Exchange Act, the requirements of any stock exchange upon which the Shares
may then be listed, and the applicable local laws, and shall be further subject
to the approval of counsel for the Company with respect to such compliance.  The
Company shall be under no obligation to effect the registration pursuant to the
U.S. Securities Act of 1933, as amended, of any interests in the Plan or any
Shares to be issued hereunder or to effect similar compliance under any state or
local laws.
 

(b)  
All certificates for Shares delivered under the Plan shall be subject to such
stock-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the U.S.
Securities and Exchange Commission, any stock exchange upon which the Shares may
then be listed, and any applicable federal, state, or local securities law, and
the Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.  The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Shares pursuant to the terms hereof, that the recipient
of such Shares make such agreements and representations as the Administrator, in
its sole discretion, deems necessary or desirable.
 

11. Protections Against Violations of Agreement.  No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Option Shares by any holder thereof in violation of the
provisions of this Option Agreement or the Articles of Incorporation or the
Bylaws of the Company, will be valid, and the Company will not transfer any of
such Option Shares on its books nor will any of such Option Shares be entitled
to vote, nor will any dividends be paid thereon, unless and until there has been
full compliance with such provisions to the satisfaction of the Company.  The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.
 
12. Nature of Grant.
 
(a)  
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement;
 

(b)  
The grant of the Options is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past;
 

(c)  
All decisions with respect to future Option grants, if any, will be at the sole
discretion of the Company;
 

(d)  
Participation in the Plan is voluntary;
 

(e)  
The Option is an extraordinary item that does not constitute compensation of any
kind for services of any kind rendered to the Company or the Subsidiary (or
affiliate), and which is outside the scope of the Optionee’s employment
contract, if any;
 

(f)  
The Option is not a part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;
 

(g)  
The future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 

(h)  
If the underlying Shares do not increase in value, the Options will have no
value;
 

(i)  
If the Optionee exercises the Option and obtains Shares, the value of those
Shares acquired upon exercise may increase or decrease in value, even below the
Option Exercise Price;
 

(j)  
In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option or Shares purchased through the exercise of the Option
resulting from termination of the Optionee’s active employment by the Company or
the Subsidiary (or affiliate) (for any reason whatsoever and whether or not in
breach of local labor laws) and the Optionee hereby releases the Company and the
Subsidiary (or affiliate) from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Option Agreement, the
Optionee shall be deemed irrevocably to have waived the Optionee’s entitlement
to pursue such claim; and
 

(k)  
Notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s right to receive the Option and vest
in Options under the Plan, if any, will terminate effective as of the date that
the Optionee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Optionee’s right to exercise the Option
after termination of employment, if any, will be measured by the date of
termination of the Optionee’s active employment and will not be extended by any
notice period mandated under local law.
 

13. Data Privacy.  The Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this document by and among, as applicable, the
Company and the Subsidiary and affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.
 
The Optionee hereby understands that the Company and the Subsidiary (or
affiliates) hold certain personal information about the Optionee, including, but
not limited to, the Optionee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  The Optionee hereby understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Optionee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Optionee’s country.  The Optionee hereby understands
that the Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting the Optionee’s local human
resources representative.  The Optionee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Optionee may elect to
deposit any Shares acquired upon exercise of the option.  The Optionee hereby
understands that Data will be held only as long as is necessary to implement,
administer and manage the Optionee’s participation in the Plan.  The Optionee
hereby understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Optionee’s local human resources
representative.  The Optionee hereby understands, however, that refusing or
withdrawing the Optionee’s consent may affect the Optionee’s ability to
participate in the Plan.  For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee hereby
understands that the Optionee may contact the human resources representative
responsible for the Optionee’s country at the local or regional level.


14. Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of the Option Agreement shall in no way be construed to
be a waiver of such provision or of any other provision hereof.
 
15. Governing Law.  The Option Agreement shall be governed by and construed
according to the laws of the State of Texas without regard to its principles of
conflicts of laws as provided in the Plan.  For purposes of litigating any
dispute that arises under this Option or the Option Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Texas, agree
that such litigation shall be conducted in the courts of San Antonio, Texas, or
the federal courts for the United States for the Western District of Texas, and
no other courts, where this Option grant is made and/or performed.
 
16. Incorporation of the Plan.  The Plan, as it exists on the date of the Option
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Option and this Option Agreement shall be
subject to all terms and conditions of the Plan.  In the event of any conflict
between the provisions of the Option Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise.  The
term “Section” generally refers to provisions within the Plan; provided,
however, the term “Paragraph” shall refer to a provision of this Option
Agreement.
 
17. Amendments.  This Option Agreement may be amended or modified at any time,
but only by an instrument in writing signed by each of the parties hereto.
 
18. Rights as a Shareholder.  Neither the Optionee nor any of the Optionee’s
successors in interest shall have any rights as a shareholder of the Company
with respect to any Option Shares until the Optionee has given written notice of
exercise, has paid in full for such Shares, and has satisfied the requirements
in Section 14 and 15(b) of the Plan.
 
19. Agreement Not a Contract of Employment.  Neither the Plan, the granting of
the Option, the Option Agreement nor any other action taken pursuant to the Plan
shall constitute or be evidence of any agreement or understanding, express or
implied, that the Optionee has a right to continue to be employed by, or to
provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.
 
20. Authority of the Administrator.  The Administrator shall have full authority
to interpret and construe the terms of the Plan and the Option Agreement.  The
Administrator shall have the exclusive discretion to determine when the Optionee
is no longer actively employed for purposes of the Option.  The determination of
the Administrator as to any such matter of interpretation or construction shall
be final, binding and conclusive.
 
21. Binding Effect.  The Option Agreement shall apply to and bind the Optionee
and the Company and their respective permitted assignees or transferees, heirs,
legatees, executors, administrators and legal successors.
 
22. Tax Representation.  The Optionee has reviewed with his or her own tax
advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by this Option Agreement.  The Optionee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Optionee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Option Agreement.
 
23. Language.  If the Optionee has received this or any other document related
to the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.
 
24. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under and participation in
the Plan or future options that may be granted under the Plan by electronic
means or to request the Optionee’s consent to participate in the Plan by
electronic means.  The Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 
25. Acceptance.  The Optionee hereby acknowledges receipt of a copy of the Plan
and this Option Agreement.  Optionee has read and understands the terms and
provisions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and the Option Agreement.
 
26. Severability.  The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered the Option
Agreement on the day and year first above written.
 
 
KINETIC CONCEPTS, INC.
           
By:
 
Name:
 
Title:
         
OPTIONEE
           
Signature:
 
Name:
 
Address:
     
Telephone No.:
 
Identification No.:
 

                                                           


 


DATE OF
GRANT

NUMBER OF
SHARES SUBJECT
TO OPTION

OPTION
EXERCISE
PRICE


EXPIRATION
DATE
       


